Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
TAX MATTERS AGREEMENT
 
by and among
 
BERKSHIRE HATHAWAY INC.
 
NATIONAL INDEMNITY COMPANY
 
NATIONAL FIRE & MARINE INSURANCE COMPANY
 
BERKSHIRE HATHAWAY HOMESTATE INSURANCE COMPANY
 
GRAHAM HOLDINGS COMPANY
 
and
 
MIAMI STATION SPLIT CO.
 
___________________________________
 
As of April 10, 2014
 
___________________________________
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 





This TAX MATTERS AGREEMENT (this “Agreement”) is entered into as of April 10,
2014, by and among BERKSHIRE HATHAWAY INC., a Delaware corporation (“Berkshire
Hathaway”), NATIONAL INDEMNITY COMPANY, a Nebraska corporation (“NICO”),
NATIONAL FIRE & MARINE INSURANCE COMPANY, a Nebraska corporation, BERKSHIRE
HATHAWAY HOMESTATE INSURANCE COMPANY (f/k/a CORNHUSKER CASUALTY COMPANY), a
Nebraska corporation, GRAHAM HOLDINGS COMPANY, a Delaware corporation
(“Graham”), and MIAMI STATION SPLIT CO., a Delaware corporation and an indirect
wholly-owned subsidiary of Graham (the “Company”).
 
W I T N E S S E T H:
 
WHEREAS, as of the date of this Agreement, Graham is the parent of an Affiliated
Group of companies, including the Company; and
 
WHEREAS, pursuant to the Reorganization and as more specifically described in
the Exchange Agreement, Graham will cause the Graham Assets to be transferred to
the Company and the Company to become a direct wholly-owned subsidiary of
Graham; and
 
WHEREAS, as of the date of this Agreement, the Berkshire Securityholders own the
Specified Number of G Shares; and
 
WHEREAS, Graham, the Company and the Berkshire Parties have entered into an
agreement dated as of the date of this Agreement (the “Exchange Agreement”)
pursuant to which Graham will transfer the Company Shares, representing all the
outstanding shares of common stock of the Company, to the Berkshire
Securityholders in exchange for the Specified G Shares (the “Exchange”); and
 
WHEREAS, the parties hereto intend (i) the Exchange to qualify for the Berkshire
Intended Tax Treatment and (ii) each step of the Reorganization and the Exchange
to qualify for the Graham Intended Tax Treatment; and
 
WHEREAS, as a result of the Exchange, the Company will become a member of the
Affiliated Group of which Berkshire Hathaway is the common parent, effective
after the Closing Date; and
 
WHEREAS, the parties to this Agreement (the “Parties”) desire to provide for and
agree upon the allocation of liability for Taxes arising prior to, as a result
of, and subsequent to the Transactions, and to provide for and agree upon
certain other matters relating to Taxes.
 

 
 

--------------------------------------------------------------------------------

 



NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and intending to be legally bound, the parties hereto agree as
follows:
 
ARTICLE I

 
CERTAIN DEFINITIONS AND OTHER MATTERS
 
SECTION 1.01.  Certain Definitions.
 
For purposes of this Agreement (including the recitals hereof), the following
terms have the following meanings.  Capitalized terms not defined in this
Agreement will have the meanings ascribed to them in the Exchange Agreement.
 
“Adjustment Request” means any formal or informal claim or request filed with
any Tax Authority or court for the adjustment, refund, credit or offset of
Taxes, including any amended Tax Return claiming adjustment to the Taxes as
reported on such Tax Return or, if applicable, as previously adjusted.
 
“Affiliated Group” means an affiliated group of corporations as defined in
Section 1504(a) of the Code.
 
“Agreement” has the meaning assigned to such term in the preamble.
 
“Berkshire Hathaway” has the meaning assigned to such term in the preamble.
 
“Berkshire Intended Tax Treatment” means nonrecognition of gain and loss under
Section 355(a) of the Code to the Berkshire Securityholders that participate in
the Exchange.
 
“Berkshire Transaction Tax” means any Tax (other than a Transfer Tax) imposed on
Berkshire Hathaway or its Affiliates resulting from the failure of the Exchange
to qualify for the Berkshire Intended Tax Treatment.
 
“Business” means the broadcast activities carried on by the Station, as such
activities will be described in the Tax Representation Letter of Graham
(including in Annex II that will be attached thereto).
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Combined Tax” means any Tax computed by reference to the assets and activities
of more than one company.
 
“Company” has the meaning assigned to such term in the preamble.
 
“Exchange” has the meaning assigned to such term in the recitals.
 
“Exchange Agreement” has the meaning assigned to such term in the recitals.
 
“Federal Consolidated Return” means any consolidated United States Federal Tax
Return for an Affiliated Group.
 

 
2

--------------------------------------------------------------------------------

 



“Final Determination” means, with respect to any Tax issue, (i) a decision,
judgment, decree or other order by any court of competent jurisdiction that has
become final and not subject to further appeal, (ii) a closing agreement
(whether or not entered into under Section 7121 of the Code) or any other
binding settlement agreement (whether or not with the IRS) entered into in
connection with or in contemplation of an administrative or judicial proceeding,
or (iii) the completion of the highest level of administrative proceedings if a
judicial contest is not (or is no longer) available.
 
“Graham” has the meaning assigned to such term in the preamble.
 
“Graham Group” means Graham and its Subsidiaries, including the Company for all
periods through the Closing Date but not for any period after the Closing Date.
 
“Graham Intended Tax Treatment” means, with respect to the Exchange,
nonrecognition of gain and loss under Sections 355(c) and 361(c) of the Code to
Graham and, with respect to each step of the Reorganization, nonrecognition of
gain and loss for U.S. Federal income Tax purposes to Graham and its relevant
Subsidiaries.
 
“Graham Transaction Tax” means any Tax (other than a Transfer Tax) imposed on
Graham or its Affiliates resulting from the failure of the Reorganization or the
Exchange to qualify for the Graham Intended Tax Treatment.
 
“Indemnified Party” means a Party that seeks indemnification under this
Agreement.
 
“Indemnifying Party” means a Party against which indemnification is sought under
this Agreement.
 
“IRS” means the United States Internal Revenue Service.
 
“NICO” has the meaning assigned to such term in the preamble.
 
“Ordinary Taxes” means Taxes other than (i) Transfer Taxes, (ii) Berkshire
Transaction Taxes and (iii) Graham Transaction Taxes.
 
“Parties” has the meaning assigned to such term in the recitals.
 
“Post-Closing Period” means any taxable period (or portion thereof) beginning
after the Closing Date.
 
“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
before the Closing Date.
 
“Prime Rate” means the base rate on corporate loans charged by Citibank, N.A.,
New York, New York from time to time, compounded daily on the basis of a year of
365 or 366 (as applicable) days and actual days elapsed.
 
“Requesting Party” has the meaning assigned to such term in Section 3.04.
 

 
3

--------------------------------------------------------------------------------

 



“Responsible Party” means, with respect to any Tax Return, the Party having
responsibility for preparing and filing such Tax Return under this Agreement.
 
“Tax” means all forms of taxation or duties imposed by a Governmental Authority,
together with any related interest, penalties or other additions to tax.
 
“Tax Authority” means, with respect to any Tax, the Governmental Authority that
imposes such Tax, and the agency (if any) charged with the collection of such
Tax for such Governmental Authority.
 
“Tax Benefit” has the meaning assigned to such term in Section 4.04(b).
 
“Tax Claim” has the meaning assigned to such term in Section 6.01(a).
 
“Tax Law” means any Law of any Governmental Authority relating to any Tax.
 
“Tax Records” means Tax Returns, Tax Return workpapers, documentation relating
to any Tax Claims and any other books of account or records required to be
maintained under applicable Tax Laws or under any record retention agreement
with any Tax Authority.
 
“Tax Representation Letters” means the letters of representations relating to
the Exchange to be provided by Graham and by the Berkshire Parties to each of
Cravath and Munger.
 
“Tax Return” means any report of Taxes due, any claims for a refund, credit or
offset of Taxes paid, any information return with respect to Taxes, or any other
similar report, statement, declaration, or document required or permitted to be
filed under applicable Tax Law, including any attachments, exhibits, or other
materials submitted with any of the foregoing, and any amendments or supplements
to any of the foregoing.
 
“Transfer Taxes” means any sales, use, stamp duty or other transfer Taxes.
 
“Treasury Regulations” means the Treasury regulations promulgated under the
Code.
 
SECTION 1.02.  Interpretation.When a reference is made in this Agreement to
Exhibits, Schedules, Articles or Sections, such reference will be to an Exhibit,
Schedule, Article or Section to this Agreement unless otherwise indicated.  The
words “include,” “includes,” “included,” and “including,” when used herein will
be deemed in each case to be followed by the words “without limitation.”  The
words “close of business” will be deemed to mean 5:00 P.M., New York City time,
on the date specified.  The words “hereof,” “herein,” “hereby,” and “hereunder”
and words of similar import when used in this Agreement will refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
term “or” is not exclusive and means “and/or” unless the context in which such
phrase is used will dictate otherwise.  The word “extent” in the phrase “to the
extent” will mean the degree to which a subject or other such thing extends, and
such phrase will not mean simply “if” unless the context in which such phrase is
used will dictate otherwise.  The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as
 

 
4

--------------------------------------------------------------------------------

 

 
well as to the feminine and neuter genders of such term.  Whenever the context
may require, any pronoun will include the corresponding masculine, feminine and
neuter forms.  Any reference in this Agreement to a Person will be deemed to be
a reference to such Person and any successor (by merger, consolidation, transfer
or otherwise) to all or substantially all its assets.


ARTICLE II

 
ALLOCATION OF TAX LIABILITIES AND BENEFITS
 
SECTION 2.01.  Indemnity by Graham.  From and after the Closing, Graham will
indemnify, save and hold harmless the Berkshire Indemnified Parties from and
against any and all Damages suffered or incurred by any Berkshire Indemnified
Party to the extent arising out of or resulting from, without duplication:
 
(a)  any Ordinary Taxes of the Company, and 50% of any Ordinary Taxes of Miami
Tower, (i)  for all Pre-Closing Periods (including Taxes allocated to any
Pre-Closing Period under Section 2.04(a)) other than Ordinary Taxes described in
Section 2.02(a)(ii); or (ii)  that result primarily from the breach of any
representations or warranties by Graham contained in Article VII or any covenant
or agreement contained in this Agreement to be performed by Graham or its
Affiliates;
 
(b)  any Ordinary Taxes of (i) any member of an affiliated, consolidated,
combined or unitary group (other than the Company) of which the Company (or a
predecessor thereof) was a member on or prior to the Closing Date, including
pursuant to Treasury Regulation § 1.1502-6 (or analogous or similar provisions
of state, local, or foreign Tax Law); or (ii) any other Person (other than the
Company and Miami Tower) imposed upon the Company or Miami Tower (taking into
account only 50% of any such Taxes imposed on Miami Tower) as successor or
transferee, by contract or otherwise, which Ordinary Taxes relate to an event or
transaction occurring before the Closing and arise as a result of a contractual
or other obligation incurred by the Company before the Closing;
 
(c)  any Graham Transaction Taxes that are not described in Section 2.02(b);
 
(d)  any Berkshire Transaction Taxes, other than Berkshire Transaction Taxes
arising on account of Section 355(g) of the Code, that result primarily from one
or more of the following:
 
(i)   the failure to be true and correct of any representation (other than
representation 36) provided by Graham in its Tax Representation Letter; or
 
(ii)  the breach of any covenant or agreement contained in this Agreement or its
Tax Representation Letter to be performed by Graham or its Affiliates;
 
(e)  any Berkshire Transaction Taxes arising on account of Section 355(g) of the
Code that result primarily from the failure to be true and correct of
representation 34 or 37 in its Tax Representation Letter;
 
(f)  any Transfer Taxes allocated to Graham under Section 2.05; and
 

 
5

--------------------------------------------------------------------------------

 



(g)  any Taxes payable by the Berkshire Indemnified Parties as a result of the
receipt of payments under this Section 2.01.
 
SECTION 2.02.  Indemnity by the Berkshire Parties.  From and after the Closing,
the Berkshire Securityholders, severally, and Berkshire Hathaway, on behalf of
itself and the Berkshire Securityholders, will indemnify, save and hold harmless
the Graham Indemnified Parties from and against any and all Damages suffered or
incurred by any Graham Indemnified Party to the extent arising out of or
resulting from, without duplication:
 
(a)  any Ordinary Taxes of the Company, and 50% of any Ordinary Taxes of Miami
Tower, (i)  for all Post-Closing Periods (including Taxes allocated to any
Post-Closing Period under Section 2.04(a)) other than any Ordinary Taxes
described in Section 2.01(a)(ii); or (ii)  that result primarily from the breach
of any covenant or agreement contained in this Agreement to be performed by
Berkshire Hathaway or its Affiliates;
 
(b)  any Graham Transaction Taxes, other than Graham Transaction Taxes arising
on account of Section 355(g) of the Code, that result primarily from one or more
of the following:
 
(i)   the failure to be true and correct of any representation (other than
representation 20) provided by the Berkshire Parties in their Tax Representation
Letter;
 
(ii)  the breach of any covenant or agreement contained in this Agreement or
their Tax Representation Letter to be performed by the Berkshire Parties or
their Affiliates;
 
(iii)  any action by Berkshire Hathaway or any of its Affiliates described in
Section 9.01(a), without regard to Section 9.01(b); or
 
(iv)  the direct or indirect acquisition after the Exchange by one or more
Persons of stock representing a 50% or greater interest in the Company, all
within the meaning of Section 355(e)(2)(A)(ii) of the Code, that results in
Graham Transaction Taxes under Section 355(e) or (f) of the Code;
 
(c)  any Berkshire Transaction Taxes that are not described in Section 2.01(d);
 
(d)  any Transfer Taxes allocated to the Berkshire Parties under Section 2.05;
and
 
(e)  any Taxes payable by the Graham Indemnified Parties as a result of the
receipt of payments under this Section 2.02.
 
For the avoidance of doubt, the Berkshire Parties will not be responsible under
clause (b) of this Section 2.02 for Graham Transaction Taxes that arise under
Section 355(e) or (f) of the Code and result primarily from (x) the direct or
indirect acquisition before the Exchange by one or more Persons of stock
representing a 50% or greater interest in the Company or (y) the direct or
indirect acquisition at any time by one or more Persons of stock representing a
50% or greater interest in Graham, in each case all within the meaning of
Section 355(e)(2)(A)(ii) of the Code.
 

 
6

--------------------------------------------------------------------------------

 



SECTION 2.03.  Interpretation.  For purposes of determining whether a
representation “fails to be true and correct” under Section 2.01 or 2.02, the
representation will be treated (i) if made expressly as of a specified date,
then as of such specified date and (ii) otherwise, in the case of
representations contained in Article VII, as if made as of both the date of this
Agreement and the Closing Date and, in the case of representations contained in
a Tax Representation Letter, as if made as of the Closing Date.
 
SECTION 2.04.  Allocation of Taxes Between Periods.
 
(a)  All Ordinary Taxes for any taxable period (or portion thereof) that
includes the Closing Date will be allocated between the Pre-Closing Period and
the Post-Closing Period (i) in the case of any Taxes imposed on a periodic
basis, such as real, personal and intangible property Taxes, on a daily pro-rata
basis and (ii) in the case of any other Taxes, in accordance with the principles
of Treasury Regulation § 1.1502-76(b) (relating to the “closing of the books”
method) as reasonably interpreted and applied by the Parties, provided that
Ordinary Taxes attributable to the ownership of the Tower Interests through the
Closing will be calculated as though the taxable year of Miami Tower ended on
the Closing Date.
 
(b)  The Parties agree that any compensation deductions arising as a result of
(i) payments made on or before the Closing by Graham and its Affiliates
(including the Company) to Station Employees and (ii) the vesting in connection
with the Exchange of restricted stock of Graham held by Station Employees are
allocable to the Pre-Closing Period and shall be reported as such on any
applicable Tax Returns and, in any event, Graham and its Affiliates shall be
entitled to all Tax Benefits arising as a result of any such deductions.
 
SECTION 2.05.  Transfer Taxes.  All Transfer Taxes imposed on the transfers
occurring as part of the Exchange will be allocated 50% to Graham and 50% to the
Berkshire Parties.  All Transfer Taxes imposed on the transfers occurring as
part of the Reorganization will be allocated entirely to Graham.
 
SECTION 2.06.  No Duplicative Payment.  Notwithstanding anything to the contrary
in this Agreement, it is intended that the provisions of this Agreement will not
result in a duplicative payment of any amount required to be paid under any
Transaction Agreement, and this Agreement will be construed accordingly.
 
SECTION 2.07.  Limited Representations.  Notwithstanding any provision in any
Transaction Agreement to the contrary, neither the breach of representation 36
in the Tax Representation Letter of Graham nor the breach of representation 20
in the Tax Representation Letter of the Berkshire Parties will result in or be
deemed a breach of any representation or warranty contained in any Transaction
Agreement.
 

 
7

--------------------------------------------------------------------------------

 



ARTICLE III

 
PREPARATION AND FILING OF TAX RETURNS
 
SECTION 3.01.  Graham Responsibility.  Graham will prepare and file, or cause to
be prepared and filed:
 
(a)  Federal Consolidated Returns for the Graham Group for all taxable periods;
 
(b)  any state or local Tax Return that includes the Company as well as another
member of the Graham Group for any Pre-Closing Period; and
 
(c)  all other Tax Returns required to be filed by or with respect to the
Company or Miami Tower on or before the Closing Date.
 
SECTION 3.02.  Company Responsibility.  The Company or Berkshire Hathaway (or
one of its Affiliates), as applicable, will prepare and file, or cause to be
prepared and filed, all Tax Returns required to be filed by or with respect to
the Company or Miami Tower other than Tax Returns described in Section 3.01.
 
SECTION 3.03.  Tax Accounting Practices.
 
(a)  Except as otherwise provided in Section 9.04, to the extent that any Tax
Return that includes the Company reflects Tax items that are expected to affect
a Tax liability or Tax indemnity obligation of a Party other than the
Responsible Party (and its Affiliates), the relevant portion of such Tax Return
will be prepared in accordance with past Tax accounting practices used with
respect to assets held by the Company on the Closing Date in Tax Returns of
Graham or its Affiliates (unless such past practices are not permissible under
applicable Tax Law or a Final Determination), and to the extent any Tax items
are not covered by past practices (or such past practices are not permissible
under applicable Tax Law or a Final Determination), in accordance with
reasonable Tax accounting practices selected by the Responsible Party, subject
to the consent of the other Party (which consent will not be unreasonably
withheld or delayed).
 
(b)  In the case of any Tax Return that is required to be prepared and filed by
one Party under this Agreement and that is required by law to be signed by
another Party (or by its authorized representative), the latter Party will not
be required to sign such Tax Return under this Agreement if there is no
substantial authority for the Tax treatment of any material Tax items reported
on the Tax Return.
 
SECTION 3.04.  Right to Review Tax Returns.  The Responsible Party with respect
to any Tax Return will make such Tax Return (or the relevant portions thereof)
and related workpapers available for review by the other Parties, if requested
by any Party (the “Requesting Party”), but only to the extent such Tax Return
(or portions thereof) relates to Taxes or Tax Benefits for which the Requesting
Party or any of its Subsidiaries may be liable or have a claim, as applicable,
under this Agreement.  The Responsible Party will use its reasonable best
efforts to make such Tax Returns (or portions thereof) available for review
sufficiently in advance of the due date for filing such Tax Returns so as to
provide the Requesting Party with a meaningful opportunity to analyze and
comment on such Tax Returns (or portions thereof) and
 

 
8

--------------------------------------------------------------------------------

 



have such Tax Returns modified before filing.  The Parties will cooperate in
good faith to resolve any issues arising out of the review of such Tax Returns
(or portions thereof).


SECTION 3.05.  Adjustment Requests (Including Amended Tax Returns).  Unless each
of the other Parties consents to the contrary (which consent will not be
unreasonably withheld or delayed), (i) no Adjustment Request with respect to any
Combined Tax of the Graham Group and the Company for a Pre-Closing Period will
be filed and (ii) Berkshire Hathaway and its Affiliates will make any available
elections to waive the right to carry back any Tax attributes of the Company
from any Post-Closing Period of the Company to any Pre-Closing Period of the
Company and will not make any affirmative election to claim any such
carryback.  Any Adjustment Request that the Parties consent to make under this
Section 3.05 will be prepared by the Responsible Party under Sections 3.01 and
3.02 for the Tax Return to be adjusted.  The Party requesting the Adjustment
Request will provide to the Responsible Party all information required for the
preparation and filing of such Adjustment Request in such form and detail as
reasonably requested by the Responsible Party.
 
ARTICLE IV

 
TIMING OF PAYMENTS
 
SECTION 4.01.  Tax Payments.  Each Party will timely pay to the relevant Tax
Authority all Taxes that are legally imposed on it and that (i) relate to the
Graham Assets or the Company for any Pre-Closing Period or (ii) are Taxes for
which such Party may seek indemnity under this Agreement.
 
SECTION 4.02.  Indemnity Payments.
 
(a)  Each Indemnified Party will (i) timely compute any Damages for which it may
be entitled to indemnification under this Agreement and (ii) promptly (but in no
event later than within 15 Business Days from the date it reasonably knows that
such Damages have been incurred) provide the Indemnifying Party with a written
notice of any amounts due from such Indemnifying Party, accompanied by a
statement detailing the Damages incurred (including any Taxes paid) and
describing in reasonable detail the calculation of such Damages; provided,
however, that failure to give such notice will not affect the indemnification
provided under this Agreement except to the extent that the Indemnifying Party
has been actually prejudiced as a result of such failure.
 
(b)  Any indemnity payment under this Agreement for Damages incurred by an
Indemnified Party will become due and payable upon the receipt by the
Indemnifying Party of the written notice described in Section 4.02(a).  Within
15 Business Days following the receipt by the Indemnifying Party of such notice,
the Indemnifying Party will pay to the Indemnified Party an amount of cash equal
to such Damages, together with interest computed at the Prime Rate based on the
number of days from the later of (i) the date the Damages are incurred or
(ii) the date the notice is received, to the date the Indemnifying Party makes
such payment.
 

 
9

--------------------------------------------------------------------------------

 



SECTION 4.03.  Tax Refunds.
 
(a)  In the event that any adjustment, refund, credit or offset of Taxes
indemnified by Graham under Section 2.01 is received by any of the Berkshire
Parties or their respective Affiliates (including the Company if such
adjustment, refund, credit or offset is received after Closing), the recipient
will pay Graham, within 15 Business Days following receipt, the cash amount of
such adjustment, refund, credit or offset of Taxes, net of any out-of-pocket
expenses, including professional fees, and net of the Tax impact of the receipt
of such adjustment, refund, credit or offset and the payment to Graham under
this Section 4.03(a).
 
(b)  In the event that any adjustment, refund, credit or offset of Taxes
indemnified by any of the Berkshire Parties under Section 2.02 is received by
Graham or any of its Affiliates, Graham will pay to NICO (for its own account or
as agent for one or more of the Berkshire Parties, as applicable), within 15
Business Days following receipt, the cash amount of such adjustment, refund,
credit or offset of Taxes, net of any out-of-pocket expenses, including
professional fees, and net of the Tax impact of the receipt of such adjustment,
refund, credit or offset and the payment to NICO under this Section 4.03(b).
 
(c)  Any payment described in Section 4.03(a) or (b) will be increased so as to
include interest computed at the Prime Rate based on the number of days from the
date of receipt of the adjustment, refund, credit or offset to the date of
payment of such amount under this Section 4.03.
 
SECTION 4.04.  Tax Benefits.
 
(a)  Indemnification payments under Sections 2.01 and 2.02 will be paid by the
Indemnifying Party without reduction for any Tax Benefits available to the
Indemnified Party.  However, to the extent that the Indemnified Party recognizes
Tax Benefits in any taxable year as a result of any Damages that are subject to
indemnification pursuant to Section 2.01 or 2.02 (or as a result of events or a
Tax recharacterization giving rise to such Damages) or would recognize a Tax
Benefit as a result of payment under this Section 4.04, the Indemnified Party
will pay the amount of such Tax Benefits (but not in excess of the
indemnification payment or payments actually received from the Indemnifying
Party with respect to such Damages) to the Indemnifying Party.  Notwithstanding
anything in this Section 4.04(a) to the contrary, this Section 4.04(a) shall not
apply to any Tax Benefit matters addressed by Section 9.06.
 
(b)  An Indemnified Party will be deemed to recognize a Tax benefit (“Tax
Benefit”) in a taxable year as a result of Damages if, and to the extent that:
 
(i)   the Indemnified Party’s actual cumulative liability for Taxes for all
taxable years through the end of such taxable year, calculated by taking into
account (to the extent permitted by relevant Tax Law and treating such Tax items
as the last items claimed for any taxable year) any Tax items attributable to:
 
(A)  such Damages (or events or a Tax recharacterization giving rise to such
Damages),
 

 
10

--------------------------------------------------------------------------------

 



(B)  the receipt of any indemnity payments with respect to such Damages pursuant
to Section 2.01 or 2.02, as applicable, and
 
(C)  any payments of Tax Benefits made pursuant to this Section 4.04,
 
is less than
 
(ii)  the Indemnified Party’s hypothetical cumulative liability for Taxes for
all taxable years through the end of such taxable year, calculated by excluding
any Tax items attributable to items, actions and events described in (A), (B) or
(C) of clause (i) .
 
For purposes of the foregoing calculation, (x) to the extent any payment to an
Indemnified Party made pursuant to Section 2.01 or 2.02, as applicable, is
increased in respect of liability for Taxes of the Indemnified Party
attributable to the receipt of such payment, such increase will reduce the
amount of Taxes of the Indemnified Party otherwise taken into account under
clause (i) and (y) the amount of any Tax Benefit for a taxable year shall be
reduced by any payments previously made pursuant to Section 4.04(a) by the
relevant Indemnified Party with respect to the Damages and not reimbursed
pursuant to Section 4.05.
 
(c)  Any payment for Tax Benefits due under Section 4.04(a) will be paid to the
Indemnifying Party within 15 Business Days following the filing of the Tax
Return on which such Tax Benefits arise.
 
SECTION 4.05.  Recoupment.  In the event that (i) any Tax Benefit for which a
payment has been made pursuant to Section 4.04 or (ii) any adjustment, refund,
credit or offset for which a payment has been made pursuant to Section 4.03 is
subsequently reduced or disallowed, the Person that received such payment will
indemnify and hold harmless the Person that made such payment, including for
related interest and penalties assessed against such latter Person by reason of
the reduction or disallowance.  Control of any action related to the reduction
or disallowance of a Tax Benefit or an adjustment, refund, credit or offset will
be governed by Article VI as if the Party repaying the Tax Benefit or the
adjustment, refund, credit or offset were an Indemnifying Party with respect to
a Tax Claim.
 
ARTICLE V

 
COOPERATION; TAX RECORDS; CONFIDENTIALITY
 
SECTION 5.01.  Cooperation.
 
(a)  The Parties will cooperate (and cause their respective Subsidiaries to
cooperate) with each other and with each other’s agents (including accounting
firms and legal counsel) in connection with Tax matters relating to the matters
covered by this Agreement, including (i) preparation and filing of Tax Returns,
(ii) determining the liability for and amount of any Taxes due (including
estimated Taxes) or the right to and amount of any Tax Benefit,
(iii) examinations of Tax Returns and (iv) any administrative or judicial
proceeding in respect of Taxes assessed or proposed to be assessed.
 

 
11

--------------------------------------------------------------------------------

 



(b)  The Parties will make available to each other, as reasonably requested and
available, personnel (including officers, directors, employees and agents of the
Parties or their respective Subsidiaries) responsible for preparing,
maintaining, and interpreting information and documents relevant to Taxes, and
personnel reasonably required as witnesses or for purposes of providing
information or documents in connection with any administrative or judicial
proceedings relating to Taxes; provided that the requesting Party will reimburse
the other Party for its reasonable out-of-pocket expenses, including
professional fees and excluding compensation of the Party’s officers, directors
and employees.
 
(c)  The Parties and their respective Subsidiaries will make available to each
other for inspection and copying during normal business hours upon reasonable
notice all Tax Records in their possession to the extent reasonably required by
the other Party in connection with the preparation of Tax Returns, audits,
litigation, or the resolution of items under this Agreement.
 
SECTION 5.02.  Retention of Tax Records.  The Parties will preserve and keep (or
cause to be preserved and kept) all Tax Records exclusively relating to the
assets and activities of the Company for Pre-Closing Periods, and Graham will
preserve and keep all other Tax Records relating to Combined Taxes of the Graham
Group and the Company for Pre-Closing Periods, for so long as the contents
thereof may become material in the administration of any matter under applicable
Tax Law, but in any event until the later of (i) the day that is 60 days after
the expiration of any applicable statutes of limitation and (ii) seven years
after the Closing Date.  If, prior to the expiration of such period, a Party
reasonably determines that any Tax Records that it is required to preserve and
keep under this Article V are no longer material in the administration of any
matter under applicable Tax Law, such Party may dispose of such records upon 90
days’ written notice to the other Party.  Such notice will include a list of the
records to be disposed of, describing in reasonable detail each file, book, or
other record accumulation being disposed of.  The notified Party will have the
opportunity, at its cost and expense, to copy or remove, within such 90-day
period, all or any part of such Tax Records.
 
SECTION 5.03.  Certain Tax Information.  Graham will provide to Berkshire
Hathaway as soon as practicable (but not later than 30 days after the Closing
Date) a schedule detailing, with respect to the tangible and intangible
properties of the Company, (i) their adjusted bases, (ii) the methods of
depreciation or amortization used by the Graham Group and (iii) the remaining
recovery periods, in each case, as of the Closing Date, for Federal and state
Tax purposes.  Graham will promptly notify Berkshire Hathaway of any subsequent
adjustments that may affect such Tax attributes.
 
SECTION 5.04.  Confidentiality.  Any Tax information or Tax-related documents
provided under this Agreement will be kept confidential by the Party receiving
such information or documents, except as may otherwise be necessary in
connection with the filing of Tax Returns or in connection with any
administrative or judicial proceedings relating to Taxes.
 

 
12

--------------------------------------------------------------------------------

 



ARTICLE VI

 
TAX CLAIM PROCEDURES
 
SECTION 6.01.  Tax Claim Notice.
 
(a)  Each Indemnified Party will promptly notify the Indemnifying Party of the
commencement of any demand, audit, examination, action, investigation, suit,
proceeding or other proposed change or adjustment by any Tax Authority
concerning any Tax, or any other adjustment or claim, (i) that could reasonably
give rise to an indemnity liability of the Indemnifying Party pursuant to this
Agreement (each, a “Tax Claim”) or (ii) that could reasonably be expected to
affect the Tax consequences of the Transactions to either Party.
 
(b)  Each Tax Claim notice will contain factual information (to the extent
known) describing any asserted Tax liability in reasonable detail and will be
accompanied by copies of any notice and other documents received from any Tax
Authority in respect of any such matters.
 
(c)  In the event that such notice of any Tax Claim is not given to the
Indemnifying Party within a sufficient period of time or in reasonable detail to
apprise the Indemnifying Party of the nature of such claim (in each instance
taking into account the facts and circumstances with respect to such claim), the
Indemnifying Party will not be liable to the Indemnified Party under this
Agreement for such claim, but only to the extent that the rights of the
Indemnifying Party with respect to such claim are actually and materially
prejudiced.
 
(d) After the delivery of the notice required by Section 6.01(a), the
Indemnified Party will deliver to the Indemnifying Party such additional
information with respect to such Tax Claim in its possession that the
Indemnifying Party may reasonably request.
 
SECTION 6.02.  Control of Tax Claims.
 
(a)  In General.  Subject to Section 6.02(b) and (c), the Indemnified Party will
be entitled to exercise full control of the defense, compromise or settlement of
any Tax Claim unless the Indemnifying Party (promptly after the receipt of
notice of such Tax Claim in accordance with Section 6.01(a)):
 
(i)   delivers a written confirmation to such Indemnified Party that the
indemnity provisions of this Agreement are applicable to such Tax Claim and that
the Indemnifying Party will indemnify such Indemnified Party in respect of such
Tax Claim pursuant to this Agreement;
 
(ii)  notifies such Indemnified Party in writing of the Indemnifying Party’s
intention to assume the defense thereof; and
 
(iii) retains legal counsel reasonably satisfactory to such Indemnified Party to
conduct the defense of such Tax Claim,
 
in which case the Indemnifying Party will be entitled to exercise full control
of the defense, compromise or settlement of such Tax Claim.
 

 
13

--------------------------------------------------------------------------------

 



(b)  Transaction Taxes.  In the case of any Tax Claim with respect to Berkshire
Transaction Taxes or Graham Transaction Taxes, Graham and Berkshire Hathaway
will have the right to control jointly the defense, compromise or settlement of
such Tax Claim (and neither Party will settle or compromise or consent to entry
of any judgment with respect to any such Tax Claim without the prior written
consent of the other Party) except (i) in the case of Berkshire Transaction
Taxes, to the extent the Berkshire Indemnified Parties waive all related
indemnities of such Taxes under Section 2.01(d), in which case Berkshire
Hathaway will have the sole right to control the defense, compromise or
settlement of such Tax Claim, or (ii) in the case of Graham Transaction Taxes,
to the extent the Graham Indemnified Parties waive all related indemnities of
such Taxes under Section 2.02(b), in which case Graham will have the sole right
to control the defense, compromise or settlement of such Tax Claim.  In the case
of any Tax Claim over which Berkshire Hathaway and Graham exercise joint
control, the parties will use their reasonable best efforts to resolve any
disputes that arise with respect to the defense, compromise or settlement of
such Tax Claim.
 
(c)  Combined Taxes.  In the case of any Tax Claim with respect to any Combined
Tax that is not a Berkshire Transaction Tax or a Graham Transaction Tax:
 
(i)   Graham will control the defense of the portion of the Tax Claim directly
and exclusively related to any proposed adjustment by a Tax Authority that would
create or increase a Tax liability for which Graham or any of its Affiliates
would be exclusively liable under this Agreement; and
 
(ii)  the Company will control the defense of the portion of the Tax Claim
directly and exclusively related to any proposed adjustment by a Tax Authority
that would create or increase a Tax liability for which the Berkshire Parties or
any of their respective Affiliates would be exclusively liable under this
Agreement.
 
(d)  Participation of Non-Controlling Party.  Unless the Parties exercise joint
control, the Party controlling the defense, compromise or settlement of any Tax
Claim under this Section 6.02 will:
 
(i)    notify the non-controlling Party of significant developments with respect
to such Tax Claim;
 
(ii)   keep the non-controlling Party reasonably informed;
 
(iii)  consult with the non-controlling Party with respect to any issue that
reasonably could be expected to have an adverse effect on the non-controlling
Party or any of its Affiliates (including by giving rise to an indemnity
obligation of the non-Controlling Party or any of its Affiliates);
 
(iv)  provide the non-controlling Party with an opportunity to attend, at the
non-controlling Party’s own expense, as an observer, settlement discussions and
other conferences or meetings with respect to such Tax Claim; and
 
(v)  notify the non-controlling party of its intention to settle or compromise
any Tax Claim and the terms of such settlement or compromise.
 

 
14

--------------------------------------------------------------------------------

 



ARTICLE VII

 
TAX REPRESENTATIONS AND WARRANTIES
 
Graham represents and warrants to the Berkshire Parties, except as otherwise
specifically disclosed to the Berkshire Parties in the Graham Disclosure
Schedule, as of the date of this Agreement and as of the Closing Date, as
follows:
 
SECTION 7.01.  Affiliated Group.  The Company has been and continues to be a
member of Graham’s Affiliated Group for which Graham files a Federal
Consolidated Return as the common parent, and has not been includible in any
other Federal Consolidated Return for any taxable period for which the statute
of limitations has not expired.
 
SECTION 7.02.  Taxes and Tax Returns.  (i) All income and other material Tax
Returns required to be filed by the Company or Miami Tower or with respect to
the Graham Assets have been duly filed in a timely manner; (ii) all Taxes shown
on such Tax Returns or otherwise due in respect of the Company, Miami Tower or
the Graham Assets have been timely paid; and (iii) all such Tax Returns are
true, correct and complete in all material respects.
 
SECTION 7.03.  Withholding Taxes.  The Company and Miami Tower have in all
material respects withheld and paid over to the proper Tax Authority all Taxes
required to be withheld and paid over.
 
SECTION 7.04.  Tax Proceedings.  (i) No deficiencies for material Taxes with
respect to the Company, Miami Tower or the Graham Assets have been claimed,
proposed or assessed by any Tax Authority; (ii) there are no pending or, to the
knowledge of Graham, threatened in writing proceedings for the assessment or
collection of material Taxes against the Company, Miami Tower or the Graham
Assets; and (iii) no written notice has been received from any jurisdiction in
which Tax Returns have not been filed by the Company or Miami Tower to the
effect that the filing of Tax Returns may be required.
 
SECTION 7.05.  Section 481.  None of Graham or its Affiliates is required to
make any material adjustments under Section 481(a) of the Code (or any similar
provision of state, local or foreign Tax Law) with respect to the Company or
Miami Tower for any taxable year ending after the Closing Date.
 
SECTION 7.06.  Miami Tower.  (i) Miami Tower is treated as a partnership for
U.S. Federal income Tax purposes under Treasury Regulation § 301.7701-3(b)(1)(i)
and has not, within the past five years, made an election under Treasury
Regulation § 301.7701-3(c) to be taxed as a corporation and (ii) the assets held
by Miami Tower are used in the Business and not in any business conducted by the
Graham Group other than the Business.
 
ARTICLE VIII

 
PRE-CLOSING COVENANTS
 
SECTION 8.01.  Termination of Tax Sharing Agreements.  Prior to the Closing, the
Company will withdraw from or terminate all Tax allocation or sharing agreements
to which
 

 
15

--------------------------------------------------------------------------------

 



the Company is a party (other than this Agreement).  Upon withdrawal, all rights
and obligations under such agreements will cease.


SECTION 8.02.  No Material Tax-Related Changes.  From the date of this Agreement
until the Closing, Graham will not, and will not permit its Subsidiaries to:
 
(i)    make, change or revoke any material Tax election relating primarily to
(or that would materially and negatively affect) the Graham Assets or the
Company;
 
(ii)   change materially any method of Tax accounting relating primarily to (or
that would materially and negatively affect) the Graham Assets or the Company;
 
(iii)  consent to any extension or waiver of the limitations period applicable
to any material Tax claim or assessment relating primarily to (or that would
materially and negatively affect) the Graham Assets or the Company;
 
(iv)  settle or compromise any material Tax liability relating primarily to (or
that would materially and negatively affect) the Graham Assets or the Company;
 
(v)   enter into any material agreement relating primarily to (or that would
materially and negatively affect) Taxes of the Company or relating to the Graham
Assets with any Tax Authority; or
 
(vi)  make any material change in any Tax practice or policy relating primarily
to (or that would materially and negatively affect) the Graham Assets or the
Company;
 
except, in each case, (A) as consented to or approved in advance by Berkshire
Hathaway (which consent will not be unreasonably withheld or delayed), (B) as
otherwise required because of a change in applicable Law or a Final
Determination or (C) to the extent such actions would not affect Taxes of or
with respect to the Graham Assets or the Company due for any Post-Closing
Period.
 
SECTION 8.03.  Tax Opinion Matters.
 
(a)   Graham will use its reasonable best efforts to enable it to receive the
Cravath Tax Opinion and will not knowingly take any action, cause any action to
be taken, fail to take any reasonable action or cause any reasonable action to
fail to be taken, which action or failure to act would reasonably be expected to
prevent Graham from receiving the Cravath Tax Opinion.
 
(b)  The Berkshire Parties will use their reasonable best efforts to enable them
to receive the Munger Tax Opinion and will not knowingly take any action, cause
any action to be taken, fail to take any reasonable action or cause any
reasonable action to fail to be taken, which action or failure to act would
reasonably be expected to prevent the Berkshire Parties from receiving the
Munger Tax Opinion.
 
(c)   Graham and the Company will use their reasonable best efforts to deliver
to Cravath and Munger the Tax Representation Letter of Graham, substantially in
the form of
 

 
16

--------------------------------------------------------------------------------

 



Exhibit A attached hereto, except that the Tax Representation Letter of Graham
will include certain annexes that are not included in Exhibit A attached hereto.


(d)  The Berkshire Parties will use their reasonable best efforts to deliver to
Cravath and Munger the Tax Representation Letter of the Berkshire Parties,
substantially in the form of Exhibit B attached hereto.
 
ARTICLE IX

 
COVENANTS CONCERNING POST-CLOSING ACTIVITIES
 
SECTION 9.01.  Berkshire Hathaway Covenants.
 
(a)   Subject to Section 9.01(b), during the period that begins on the Closing
and ends on the second anniversary of the Closing Date, Berkshire Hathaway and
its Affiliates will not, in any transaction or series of transactions:
 
(i)    liquidate the Company, including by way of merger, consolidation or
conversion;
 
(ii)   dispose, directly or indirectly, of any of the shares of the Company,
cause the Company to issue shares to any Person other than Berkshire Hathaway or
any of its Affiliates or engage in discussions with any third party concerning
any such disposition or issuance;
 
(iii)  cause or permit the Company, directly or indirectly, to distribute or
transfer to Berkshire Hathaway or any of its Affiliates any cash or property,
other than (A) distributions or transfers of any amounts of operating cash flow
of the Company for periods after the Exchange or (B) any other transfers of cash
to pay Taxes, operational expenses, benefit plan expenses or any other expenses,
in each case properly allocable to the Company;
 
(iv)  cause or permit the Company, directly or indirectly, to redeem or
otherwise purchase any of its outstanding stock;
 
(v)   cause or permit the Company to sell or otherwise dispose of all or any
material amount of its assets or engage in discussions with any third party
concerning any such sale or other disposition; or
 
(vi)  cause or permit the Company to cease to operate the Business in a manner
substantially consistent with the operation of the Business immediately before
the Closing.
 
(b)   Berkshire Hathaway and its Affiliates may take any of the actions
described in Section 9.01(a) if, prior to taking such action, Berkshire Hathaway
obtains:
 
(i)    a ruling from the IRS confirming that the proposed action will not
adversely affect the Graham Intended Tax Treatment or the Berkshire Intended Tax
Treatment;
 

 
17

--------------------------------------------------------------------------------

 



(ii)   an opinion of Munger (or other nationally-recognized Tax counsel
satisfactory to Graham in its reasonable discretion), to the effect that the
proposed action will not adversely affect the Graham Intended Tax Treatment; or
 
(iii)  the prior written consent of Graham, which consent may be provided or
withheld by Graham in its reasonable discretion,
 
provided that (A) in the case of (i) and (ii), such ruling or opinion, as
applicable, is satisfactory to Graham in its reasonable discretion and (B) in
each case, such ruling, opinion or consent, as applicable, is based on facts and
representations provided by Berkshire Hathaway or its Affiliates that are true,
complete and correct in all material respects.  For each such ruling, opinion or
consent described in this Section 9.01(b), Berkshire Hathaway or its Affiliates
will certify to Graham that the facts and representations on which any such
ruling, opinion or consent is based are true, complete and correct in all
material respects.
 
SECTION 9.02.  Graham Covenant.  Immediately after the Exchange, Graham will be
engaged in the active conduct of a trade or business (within the meaning of
Section 355(b) of the Code), and Graham will continue to be engaged, in a manner
both consistent with the operation of such active trade or business at the time
of the Exchange and compliant with Section 355(b) of the Code, in such active
trade or business during the period that begins on the Closing and ends on the
second anniversary of the Closing Date.
 
SECTION 9.03.  IRS Ruling Requests.  Each Party covenants and agrees that,
subsequent to the Closing Date, it will not file, and it will cause its
Subsidiaries to refrain from filing, any ruling request with the IRS (i) in
respect of any part of the Transactions or (ii) that may reasonably be expected
to have any effect on the Tax treatment of the Transactions, in each case
without the consent of the other Parties (which consent will not be unreasonably
withheld or delayed), provided, however, that Berkshire Hathaway may request a
ruling from the IRS that a transaction described in Section 9.01(a) will not
adversely affect the Berkshire Intended Tax Treatment or the Graham Intended Tax
Treatment.
 
SECTION 9.04.  Tax Reporting of the Reorganization, Exchange and Miami Exchange.
 
(a)  The Tax Returns of Berkshire Hathaway, Graham, and their respective
Affiliates will report the Tax items relating to the Reorganization and the
Exchange consistent with the Berkshire Intended Tax Treatment, the Graham
Intended Tax Treatment and this Agreement, unless otherwise required by
applicable Law or a Final Determination.
 
(b)  The Parties agree that the fair market value of the Tower Interests that
will be transferred in the Miami Exchange will be $1,100,000.  The Tax Returns
of Berkshire Hathaway, Graham and their respective Affiliates will report the
Miami Exchange in a manner consistent with this valuation, unless otherwise
required by applicable Law or a Final Determination.
 
SECTION 9.05.  Actions after the Closing on the Closing Date.  Berkshire
Hathaway and its Affiliates will not cause or permit the Company to take any
action on the Closing Date after the Closing that is outside the ordinary course
of business of the Company.
 

 
18

--------------------------------------------------------------------------------

 



SECTION 9.06.  Protective Section 336(e) Election.
 
(a)   Graham will make a valid protective election under Section 336(e) of the
Code with respect to the Exchange, in accordance with Treasury Regulation §§
1.336-2(h) and (j).  Accordingly, Graham and the Company will timely enter into
an agreement contemplated by Treasury Regulation § 1.336-2(h)(1)(i).  The
Berkshire Parties will cooperate with Graham to facilitate the making of such
election.
 
(b)   In the event that the Exchange fails to qualify for the Berkshire Intended
Tax Treatment and the Graham Intended Tax Treatment:
 
(i)    If Graham is liable for Berkshire Transaction Taxes pursuant to
Section 2.01, then the Berkshire Parties will pay to Graham 100% of any Tax
Benefits actually realized by the Berkshire Parties or any of their respective
Affiliates as a result of the election described in paragraph (a) (net of the
Berkshire Parties’ reasonable costs and expenses, including professional fees,
in determining the amount due), up to the total amount so paid by Graham
pursuant to Section 2.01;
 
(ii)   If Graham is not liable for Berkshire Transaction Taxes pursuant to
Section 2.01 and the Berkshire Parties are not liable for Graham Transaction
Taxes pursuant to Section 2.02, then the Berkshire Parties will pay to Graham
50% of any Tax Benefits actually realized by the Berkshire Parties or any of
their respective Affiliates as a result of the election described in paragraph
(a) (net of the Berkshire Parties’ reasonable costs and expenses, including
professional fees, in determining the amount due); and
 
(iii)  If the Berkshire Parties are liable for Graham Transaction Taxes pursuant
to Section 2.02, then no payment will be due.
 
(c)   In the event that the Exchange qualifies for the Berkshire Intended Tax
Treatment but does not qualify for the Graham Intended Tax Treatment:
 
(i)    If the Berkshire Parties are not liable for Graham Transaction Taxes
pursuant to Section 2.02, then the Berkshire Parties will pay to Graham 100% of
any Tax Benefits actually realized by the Berkshire Parties or any of their
respective Affiliates as a result of the election described in paragraph (a)
(net of the Berkshire Parties’ reasonable costs and expenses, including
professional fees, in determining the amount due), but no more than the Damages
to Graham from the failure of the Graham Intended Tax Treatment to apply; and
 
(ii)   If the Berkshire Parties are liable for Graham Transaction Taxes pursuant
to Section 2.02, then no payment will be due.
 
(d)   In the event this Section 9.06 becomes applicable and payments become due
hereunder, the Parties will cooperate in good faith to implement this
Section 9.06 in accordance with the principles that commonly apply to “tax
receivable agreements”.
 
(e)   For the avoidance of doubt, Tax Benefit matters addressed by this
Section 9.06 will not be governed by Section 4.04(a).
 

 
19

--------------------------------------------------------------------------------

 



ARTICLE X

 
TREATMENT OF PAYMENTS
 
SECTION 10.01.  Treatment of Certain Payments.
 
(a)  Any cash payments made by Graham to Berkshire Hathaway (or, in each case,
their respective Affiliates) pursuant to (i) the indemnification provisions
contained in any of the Transaction Agreements or (ii) Section 2.01(d) of the
Exchange Agreement, are intended to be treated, and will be reported for Tax
purposes, as capital contributions from Graham to the Company occurring
immediately prior to the Exchange, except as required by a Final
Determination.  Any cash payments made by Berkshire Hathaway to Graham (or, in
each case, their respective Affiliates) pursuant to the indemnification
provisions contained in any of the Transaction Agreements are intended to be
treated, and will be reported for Tax purposes, as distributions by the Company
to Graham occurring immediately prior to the Exchange, except as required by a
Final Determination.
 
(b)  Any transfers of G Shares by Graham to Berkshire Hathaway (or, in each
case, their respective Affiliates) pursuant to Section 2.01(d) of the Exchange
Agreement are intended to be treated, and will be reported for Tax purposes, as
a reduction in the number of G Shares exchanged by Berkshire Hathaway for the
Company Shares in the Exchange, except as required by a Final Determination.
 
SECTION 10.02.  Payments of Interest.  Notwithstanding anything to the contrary
herein, to the extent the Indemnifying Party makes a payment of interest to the
Indemnified Party as provided in Article IV, the interest payment will be
treated as interest expense to the Indemnifying Party (deductible to the extent
provided by applicable Tax Law) and as interest income by the Indemnified Party
(includible in income to the extent provided by applicable Tax Law).
 
ARTICLE XI

 
MISCELLANEOUS
 
SECTION 11.01.  Notices.  All notices, requests and other communications to any
Party will be in writing (including facsimile transmission) and will be given:
 
If to any of the Berkshire Parties, to:
 
Berkshire Hathaway Inc.
3555 Farnam Street
Omaha, Nebraska 68131
Attention: Chief Financial Officer
Facsimile: (402) 346-3375
 
with a copy to:
 

 
20

--------------------------------------------------------------------------------

 



 

 
Munger, Tolles & Olson LLP
355 South Grand Avenue, 35th Floor
Los Angeles, California 90071
Attention: Robert E. Denham
Facsimile: (213) 687-3702
 
 
If to Graham or the Company, to:
 
 
Graham Holdings Company
1150 15th St., N.W.
Washington, D.C. 20071
Attention: Veronica Dillon
Facsimile: (202) 334-1031
 
 
with a copy to:
 
 
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, New York 10019
Attention:  Eric L. Schiele
Facsimile:  (212) 474-3700



or to such other address or facsimile number as such Party may hereafter specify
for the purpose by notice to the other Parties.  All notices and other
communications given to a Party in accordance with the provisions of this
Agreement will be deemed to have been given (i) when delivered by hand or
transmitted by telecopy (answer back received), if received prior to 5:00 P.M.
on a Business Day, otherwise on the next Business Day, or (ii) one Business Day
after the same are sent by a reliable overnight courier service, with
acknowledgment of receipt requested.
 
SECTION 11.02.  No Third-Party Beneficiaries.  Other than as provided in Section
11.06, this Agreement is not intended to confer any rights or remedies upon any
Person other than the Parties.
 
SECTION 11.03.  Amendments; Waivers.
 
(a)  Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each Party, or in the case of a waiver, by the Party against whom
the waiver is to be effective.  For the avoidance of doubt, any provision of any
Exhibit to this Agreement may be amended if, but only if, such amendment is in
writing and is signed by each Party.
 
(b)  No failure or delay by any Party in exercising any right, power or
privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  Except as otherwise provided
herein, the rights and remedies herein provided will be cumulative and not
exclusive of any rights or remedies provided by applicable Law.
 

 
21

--------------------------------------------------------------------------------

 



(c)  Any consent provided under this Agreement must be in writing, signed by the
Party against whom enforcement of such consent is sought.
 
SECTION 11.04.  Expenses.  Regardless of whether the Transactions are
consummated, except as otherwise expressly provided in the Transaction
Agreements, each of the Parties will pay its own expenses incident to this
Agreement, the other Transaction Agreements and the consummation of the
Transactions (including legal fees and filing fees).
 
SECTION 11.05.  Late Payments.  Any amount owed by one Party to another Party
under this Agreement that is not paid when due will bear interest at the Prime
Rate plus 2%, compounded semiannually, from the due date of the payment to the
date paid.
 
SECTION 11.06.  Successors and Assigns. The provisions of this Agreement will be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns.  None of the Parties will be permitted to
assign its rights or obligations under this Agreement to any Person without the
prior written consent of the other Parties.
 
SECTION 11.07.  Governing Law.  This Agreement will be governed by, and
construed in accordance with, the laws of the State of New York applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.
 
SECTION 11.08.  Jurisdiction.  Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the Transactions will be brought exclusively in the state
courts of the State of New York located in New York, New York, or in the U.S.
Federal courts located in the State of New York.  Each of the Parties hereby
consents to personal jurisdiction in any such action, suit or proceeding brought
in any such court (and of the appropriate appellate courts therefrom) and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Process in
any such suit, action or proceeding may be served on any Party anywhere in the
world, whether within or without the jurisdiction of any such court.  Without
limiting the foregoing, each Party agrees that service of process on such Party
as provided in Section 11.01 will be deemed effective service of process on such
Party.
 
SECTION 11.09.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS.
 
SECTION 11.10.  Counterparts; Effectiveness.  This Agreement may be executed in
two or more counterparts, each of which will be considered the same
agreement.  Signature pages from separate identical counterparts may be combined
with the same effect as if the parties signing such signature page had signed
the same counterpart.  This Agreement will become effective when each Party will
have received counterparts hereof signed by all of the other Parties.
 

 
22

--------------------------------------------------------------------------------

 



SECTION 11.11.  Captions.  The captions herein are included for convenience of
reference only and will be ignored in the construction or interpretation hereof.
 
SECTION 11.12.  Integration.  This Agreement constitutes the agreement among the
Parties pertaining to the subject matter of this Agreement and supersedes all
prior agreements and understandings pertaining thereto.  In the event of any
inconsistency between this Agreement and the Exchange Agreement or any other
agreements relating to the Transactions, the provisions of this Agreement will
control.
 
SECTION 11.13.  Entire Agreement.  This Agreement (including the Schedules and
Exhibits attached hereto or delivered in connection herewith) and the other
Transaction Agreements constitute the entire agreement among the Parties with
respect to the matters covered hereby and thereby, and all written or oral
agreements, representations, warranties or covenants previously existing between
the Parties with respect to such subject matter are cancelled and are not part
of this Agreement or the other Transaction Agreements.
 
SECTION 11.14.  Severability.  If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement will remain in full
force and effect and will in no way be affected, impaired or invalidated so long
as the economic or legal substance of the Transactions is not affected in any
manner materially adverse to any Party.  Upon such determination, the Parties
will negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner in
order that the Transactions be consummated and the purposes of this Agreement to
be carried out as originally contemplated to the fullest extent possible.
 
SECTION 11.15.  Further Assurances.  The Parties will execute and deliver all
documents, provide all information, and take or refrain from taking action as
may be necessary or appropriate to achieve the purposes of this Agreement,
including the execution and delivery to the other Parties and their Subsidiaries
and representatives of such powers of attorney or other authorizing
documentation as is reasonably necessary or appropriate in connection with Tax
Claims (or portions thereof) under the control of such other Parties in
accordance with Article VI.
 
SECTION 11.16.  No Strict Construction.  Each Party acknowledges that this
Agreement has been prepared jointly by the Parties and will not be strictly
construed against any Party.
 
SECTION 11.17.  Termination.  This Agreement will be automatically terminated in
the event that (i) no Closing occurs or (ii) the Exchange Agreement is
terminated.  In the event of the termination of this Agreement pursuant to this
Section 11.17, this Agreement, except for the provisions of this Section 11.17,
will become void and have no effect, without any liability on the part of any
Party or its directors, officers or stockholders.
 
SECTION 11.18.  Enforcement.  The Parties agree that money damages or other
remedies at law would not be a sufficient or adequate remedy for any breach or
violation of, or
 

 
23

--------------------------------------------------------------------------------

 



default under, this Agreement by them and that in addition to all other remedies
available to them, each of them will be entitled to the fullest extent permitted
by law to an injunction restraining any actual or threatened breach or violation
of, or default under, this Agreement and to other equitable relief, including
specific performance, without bond or other security being required.

 
24

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first above
written.
 
 

  BERKSHIRE HATHAWAY INC.,          
 
By
/s/ Marc D. Hamburg       Name: Marc D. Hamburg       Title:   Senior Vice
President          

 
 

 
NATIONAL INDEMNITY COMPANY,
         
 
By
/s/ Donald F. Wurster       Name: Donald F. Wurster        Title:   President  
       

 

 
NATIONAL FIRE & MARINE INSURANCE COMPANY,
         
 
By
/s/ Donald F. Wurster       Name: Donald F. Wurster       Title:   President    
     

 

 
BERKSHIRE HATHAWAY HOMESTATE INSURANCE COMPANY,
         
 
By
/s/ Donald F. Wurster       Name: Donald F. Wurster       Title:   President    
     

 
 
 

 
25

--------------------------------------------------------------------------------

 

 
 

 
GRAHAM HOLDINGS COMPANY,
         
 
By
/s/ Donald E. Graham       Name: Donald E. Graham       Title:   Chief Executive
Officer          

 
 

 
MIAMI STATION SPLIT CO.,
         
 
By
/s/ Hal S. Jones       Name: Hal S. Jones       Title:   Treasurer          

 
 
 
 
 
 
 
 
 
 26

--------------------------------------------------------------------------------

 